Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0233243 (McNicholas) in view of US Patent 10,329,137 (Prasad).
In Re claim 1 McNicholas discloses a fuel dispenser control system for a fuel dispenser comprising: one or more proximity sensors (Paragraph 16); one or more processors (206); and a memory (207) communicably coupled to the one or more processors and storing: a communication module, and a control module (microcontroller in paragraph 30) including one or more instructions that, when executed by the one or more processors, cause the one or more processors to, subsequent connection to a vehicle, transmit a disable signal to the vehicle in response to data from one or more sensors indicating that the vehicle is within a threshold range and a determination that the vehicle is refueling, and to transmit an enable signal to the vehicle in response to a determination that the vehicle is no longer refueling, wherein the disable signal disables a moving capability of the vehicle, and the enable signal restores the moving capability of the vehicle (In Paragraph 16 a vehicle lock-out system is used to disable the vehicle, preventing motion, when a vehicle is within range of a proximity sensor and when other sensors determine that the vehicle is refueling. The use of the lock-out system inherently indicates 
McNicholas doesn’t disclose a pairing signal and confirmation, or a wireless communication device.
Prasad discloses a fuel dispenser control system which, prior to a fueling operation, transmits a pairing signal to a vehicle and receives a confirmation signal from said vehicle using a wireless communication device (Pairing and wireless used in the WAN and LAN described in Column 3 lines 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the McNicholas apparatus by adding a wireless communication device, in order to provide communication system which is less likely to lead to dangerous sparks, and by causing the communication module to  send a pairing signal to a vehicle which is to be refueled and to receive a confirmation signal to pair the communication dispenser control system with the vehicle, in order to permit the dispenser control system to make use of information which is collected by the vehicle to control dispensing.
In Re claim 2 McNicholas discloses a sensor which determines a fuel nozzle being removed from a fuel dispenser (fuel supply fitting in Paragraph 16).
In Re claim 3 McNichols discloses a sensor which determines when a fuel doors is open or closed (gas cap cover in Paragraph 16).
In Re claim 4 McNicholas discloses a sensor which determines a fuel nozzle being removed and replaced in a fuel dispenser (fuel supply fitting in Paragraph 16).
In Re claim 5 McNicholas discloses a sensor which determines when a fuel doors is open or closed (gas cap cover in Paragraph 16).

In Re claim 7 McNicholas discloses an override circuit (27). McNicholas further discloses a communication module that transmits notifications regarding the status of the lock-out system (Paragraph 17). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make use of these notifications to alert a user to the presence of the override circuit, in order to permit a user to start the vehicle during an emergency.
The apparatus of claims 1-7 performs the method of claims 8-14 during ordinary use and operation.
In Re claim 15 McNicholas discloses a fuel dispenser control system for a fuel dispenser comprising: a non-transitory computer readable medium (memory 207) communicably coupled to one or more processors, the computer readable medium including one or more instructions that, when executed by the one or more processors, cause the one or more processors to, subsequent connection to a vehicle, transmit a disable signal to the vehicle in response to data from one or more sensors indicating that the vehicle is within a threshold range and a determination that the vehicle is refueling, and to transmit an enable signal to the vehicle in response to a determination that the vehicle is no longer refueling, wherein the disable signal disables a moving capability of the vehicle, and the enable signal restores the moving capability of the vehicle (In Paragraph 16 a vehicle lock-out system is used to disable the vehicle, preventing motion, when a vehicle is within range of a proximity sensor and when other sensors determine that the vehicle is refueling. The use of the lock-out system inherently indicates 
McNicholas doesn’t disclose a pairing signal and confirmation, or a wireless communication device.
Prasad discloses a fuel dispenser control system which, prior to a fueling operation, transmits a pairing signal to a vehicle and receives a confirmation signal from said vehicle using a wireless communication device (Pairing and wireless used in the WAN and LAN described in Column 3 lines 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the McNicholas apparatus by adding a wireless communication device, in order to provide communication system which is less likely to lead to dangerous sparks, and by causing the communication module to  send a pairing signal to a vehicle which is to be refueled and to receive a confirmation signal to pair the communication dispenser control system with the vehicle, in order to permit the dispenser control system to make use of information which is collected by the vehicle to control dispensing.
In Re claim 16 McNicholas discloses a sensor which determines a fuel nozzle being removed from a fuel dispenser (fuel supply fitting in Paragraph 16).
In Re claim 17 McNicholas discloses a sensor which determines when a fuel doors is open or closed (gas cap cover in Paragraph 16).
In Re claim 18 McNicholas discloses a sensor which determines a fuel nozzle being removed and replaced in a fuel dispenser (fuel supply fitting in Paragraph 16).
In Re claim 19 McNicholas discloses a sensor which determines when a fuel doors is open or closed (gas cap cover in Paragraph 16).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2014/0305545 (Butler) discloses an automated fueling system which makes use of a proximity sensor to detect a position of a vehicle, and which disables said vehicle during fueling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753